Title: From George Washington to Henry Laurens, 19 November 1778
From: Washington, George
To: Laurens, Henry


  
    Sir,
    [Fredericksburg, N.Y.] Nov. 19. 1778
  
Col. Armand will have the honor of delivering you this—He waits upon Congress on the affairs of his corps; particularly with respect to commissions for his officers and a settlement of accounts; and has signified to me his intention to return to France, so soon as these matters can be adjusted. In a letter of the 31st of August, I stated the manner in which his appointments have been made, and transmitted an arrangement of his officers as they now stand; by which Congress will have perceived, that he did not conform to their resolve for constituting the corps, which put it out of my power to issue commissions as that resolve directed. The reasons for his deviation he will particularly explain himself.
He considers his honor as interested in having his engagements with his officers fulfilled and if he can succeed in this, proposes to return immediately to France—Several of these Gentlemen also, he informs me will accompany him. Under these circumstances; as the appointments have been made and the Gentlemen have served a considerable time under those appointments—I take the liberty to recommend it to Congress, to grant commissions agreeable thereto.
Since the corps has joined the army it has been serving on the lines with the other light troops. General Scott makes a handsome report of the Colonels zeal activity and bravery—I have given him a certifi cate of his services. With very great respect & esteem I have the honor to be Sir Your most Obedt servt.
